Exhibit 10.34

 

[ghf0ywk0oqdb000001.jpg]

Non-Employee Director Compensation Policy

 

Each member of the Board of Directors (the “Board”) of Five Prime Therapeutics,
Inc. (“Five Prime”) who is not an employee of Five Prime will receive the cash
and equity compensation described below.  

 

Cash Compensation

 

Five Prime will pay non-employee Board members the annual fees set forth below
in quarterly installments, pro-rated for any partial quarter service.

 

Chairperson of the Board

 

$

80,000

Lead Independent Director

 

$

60,000

Board member (other than the Chairperson or Lead Independent Director)

 

$

45,000

 

 

 

 

Chairperson of the Audit or Compensation Committee

 

$

20,000

Audit or Compensation Committee member (other than the Chairperson)

 

$

10,000

 

 

 

 

Chairperson of the Nominating and Corporate Governance or Research and
Development Committee

 

$

15,000

Member of the Nominating and Corporate Governance or Research and Development
Committee (other than the Chairperson)

 

$

7,500

 

Equity Compensation

 

In connection with the appointment of a non-employee to the Board, Five Prime
will grant to such non-employee Board member a one-time award of an option to
purchase 40,000 shares of common stock of Five Prime, which will vest in equal
annual installments over a three-year period, subject to such Board member’s
continuous Service (as that term is defined in Five Prime’s 2013 Omnibus
Incentive Plan).

 

Promptly after each annual meeting of stockholders of Five Prime, Five Prime
will grant to each non-employee member of the Board an option to purchase 20,000
shares of common stock of Five Prime, which option will vest in its entirety on
the earlier to occur of (i) the one-year anniversary of the grant date and (ii)
the day before the subsequent annual meeting of stockholders, subject to such
Board member’s continuous Service.

 

Five Prime will also reimburse each member of the Board for their travel
expenses incurred in connection with attendance at meetings of the Board or its
committees.

 

Effective November 21, 2019

 